ORDER
Having considered the Joint Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel and Respondent,
IT IS ORDERED that the- petition for transfer to disability inactive status is denied. Because a disciplinary proceeding is pending against respondent, the sole ground for a transfer to disability inactive status is a claim that respondent is unable to assist in his defense due to a mental or physical disability. See Supreme Court Rule XIX, § 22, as amended November 23, 1999. The petition contains no such allegations. Respondent may file a new petition making the appropriate allegations,
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana
VICTORY, J., not on panel.